Name: Council Implementing Regulation (EU) 2017/149 of 27 January 2017 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: nan

 28.1.2017 EN Official Journal of the European Union L 23/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/149 of 27 January 2017 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (1), and in particular Article 12 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2011, the Council adopted Regulation (EU) No 101/2011. (2) On the basis of a review of the list in Annex I to Regulation (EU) No 101/2011, the identifying information concerning two listed persons should be updated. (3) Annex I to Regulation (EU) No 101/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 101/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2017. For the Council The President E. SCICLUNA (1) OJ L 31, 5.2.2011, p. 1. ANNEX The entries for the following persons set out in Annex I to Regulation (EU) No 101/2011 are replaced by the entries below: Name Identifying information Grounds 27. Sirine (Cyrine) Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 21 August 1971, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Marwan MABROUK, holder of NIC No 05409131. Holder of Tunisian Passport No x599070 issued in November 2016 expiring on 21.11.2021. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person. 28. Mohamed Marwan Ben Ali Ben Mohamed MABROUK Tunisian, born in Tunis 11 March 1972, son of Jaouida El BEJI, married to Sirine BEN ALI, CEO, residing at 8 rue du Commandant BÃ ©jaoui  Carthage  Tunis, holder of NIC No 04766495. Holder of French Passport No 11CK51319 expiring on 1.8.2021. Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of public monies by a public office-holder, complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration, and exerting wrongful influence over a public office-holder with a view to obtaining directly or indirectly an advantage for another person.